Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present Office Action is in response to Applicants’ filing of February 21, 2019.  Claims 1 - 20 are presented for examination, with claims 1 and 12 being in independent form.
Reasons for Allowance

Claims 1 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In independent Claims 1 and 12 the specific limitations, “and at least one switch in at least one gap of the planar metal structures and coupled to at least one of the planar metal structures for switching a current distribution of the vertical radiator,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
Dependent claims 2-5, as well as 13-20 are allowed due to their dependency on independent claims 1 and 12 respectively.
The closest Art found was US 2010/0026601 and US-20070052587, which teach the vertical radiator and the planar metal conductors but do not teach the gaps in the 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Park et al.,-2015/0070231. 

Regarding Claim 6, Park et al., teach an antenna structure (Park – Fig. 6B), comprising: a substrate (Park – Fig. 6B, 1430); a horizontal radiator (Park – Fig. 6B, 1420) on or in the substrate; a vertical radiator (Park – Fig. 6B, 1410) in the substrate and comprising: at least one vertical conductor (plurality of metal vias not shown in fig. 6B but disclosed in paragraph [0096] and shown in fig. 2A as element 720); and a plurality of planar metal structures (plurality of metal patterns not shown in fig. 6B but disclosed in paragraph [0096] and shown in fig. 2A as element 710), electrically connected through the at least one vertical conductor; and a metal branch (Park – Fig. 6B switch 1450 comprises metal branches to connect the switch with a strip transmission line that is connected to the vertical radiator 1410 and the horizontal radiator 1420, see par. [0099]. See also embodiment in fig. 7A that shows the switch 1640 connected to strip lines 1630) selectively coupled to the vertical radiator (Park – Fig. 6B, 1410) (see also fig. 13C).  

Regarding Claim 7, Park et al., teach the antenna structure of claim 6, wherein the metal branch (Park – Fig. 6B switch 1450) and one of the planar metal structures (plurality of metal patterns embedded in the dielectric – [0096] are coplanar, also see Fig. 6B).  

Regarding Claim 8, Park et al., teach the antenna structure of claim 6, further comprising: a switch (Park – Fig. 6B switch 1450) coupled between the metal branch and one of the planar metal structures for switching a current distribution of the vertical radiator (See Fig. 6B).  

Regarding Claim 9, Park et al., teach the antenna structure of claim 6, wherein the planar metal structures (plurality of metal patterns embedded in the dielectric – [0096] are coplanar, also see Fig. 6B) comprise at least one of a metal strip ([0096]) and a metal plate that has one or more open slots (they all have a slot).

Regarding Claim 10, Park et al., teach the antenna structure of claim 6, wherein the horizontal radiator (Park – Fig. 6B, 1420) and one of the planar metal structures (plurality of metal patterns not shown in fig. 6B but disclosed in paragraph [0096] and shown in fig. 2A as element 710) are coplanar.  

Regarding Claim 11, Park et al., teach the antenna structure of claim 10, wherein the vertical radiator (Park – Fig. 6B, 1410) and the horizontal radiator (Park – Fig. 6B, 1420) are near a side edge of the substrate (Park – Fig. 6B, 1430).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOEL MALDONADO whose telephone number is (571)270-0478.  The examiner can normally be reached on 8:00-5:00 PM, Thu-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NOEL MALDONADO/Examiner, Art Unit 2845   

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845